DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: storage module, module for processing a lottery, module for executing redrawing, and a game content changing module in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claims 2-4, the claims recite the limitations “the predetermined standard” and “a predetermined standard” at the same time. As claim 1 has previously disclosed a predetermined standard, it is unclear whether the “a predetermined standard” limitation refers to “the predetermined standard” earlier claimed in claim 1, or a different, new standard not previously claimed. The Examiner will assume they are the same standard until further clarification can be provided with appropriate corrections.
Re claims 5 and 13-14, the claim recites the language “the same type.” It is unclear whether this is a typographical error and should read “a same type,” or if there is a previously undisclosed, unclaimed type missing from an earlier claim. Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) certain methods of organizing human activity and mental processes. This judicial exception is not integrated into a practical application because the computer components in the claims only serve to implement the abstract idea on a computer without improving the functionality or technology of the computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computer components are well-known, routine, and conventional in the art.
The invention is directed to a process for allowing players to redraw a lottery when the game content drawn by a first lottery process is associated with a high value equal to or higher than a predetermined standard and is related with game content information related to first user identification information. In other words, if a player draws game content from a lottery at a high value and the content is related to the player, the player is allowed to redraw from the lottery. These steps are considered methods of organizing human activity and mental processes, as a human is capable of performing these steps entirely mentally, or with pen and paper.	The claims disclose a game device with modules and a non-transitory computer-readable medium, which can be viewed as a computer with a processor and memory (fig. 1 of the drawings discloses such in terminal device 20) in communication with a 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 7, 9, 11-12, and 15-16 are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by Walker et al (US 2003/0032476).
Re claim 1, Walker discloses a game device comprising:	a storage module (fig. 2, 210); and	a module for processing a lottery (205);	wherein the multiple types of game contents are each associated with an index value corresponding to a relative value between the multiple types of game contents, respectively ([0012] and [0028], prizes have known values and players are able to increase the value of prizes by trading prizes in for one of a higher value, therefore the prizes are considered multiple types of game contents with their value being an index value), and	the module for processing the lottery includes	a module for executing redrawing configured to execute new lottery processing for drawing a different type of game content from the game content drawn by a first lottery process ([0028], players can increase the value of prizes they have won by trading it in for one of a higher value, and prizes include lottery tickets, [0099]) when the game content drawn by the first lottery process related to first user identification information in the set of user identification information (as discussed in [0028], the prizes are related to the first user identification as Walker discusses the player of a gaming web site trading their own prize) is associated with the index value indicating a 
Re claim 5, Walker discloses the predetermined relation includes a relation that the game content drawn by the first lottery process has the same type as game content included in the game content information related to the first user identification information (as discussed above, Walker discloses prizes that may be traded in for prizes of a higher value, therefore they are considered the same type, as both are prizes with values).
Re claim 7, Walker discloses at least one user identification information in the set of user identification information is associated with a plurality of game contents, each of prizes, emphasis added, therefore users have a plurality of game contents, each being the same type, a prize), and	the predetermined relation includes a relation in which the game content drawn by the first lottery process has the same type as a predetermined number or more of game contents included in the game content information to the at least one user identification information ([0028], users can trade in a prize for one of a higher value, therefore both the original prize and the new prize drawn by the first lottery process is the same type as both are a prize with a value).
Re claim 9, Walker discloses wherein at least one of the multiple types of game contents is configured to be changed to an upper limit based on and stepwise with consumption of a predetermined type of game content ([0028], when a prize is traded in for one of a higher value, the higher value is considered an upper limit, the consumption of a predetermined type of game content being the gaming content on a gaming website), and	the predetermined relation includes the game content drawn by the first lottery process is identical to game content changed to the upper limit included in the game content information related to the first user identification information (see above rejections, both the original prize and traded prize are prizes and therefore, the same type of game content).
Re claims 11 and 12, Walker discloses a process of drawing the first game content from among multiple types of game contents of a first group, the new lottery 
Re claims 15-16, see the rejection to claim 1, mutatis mutandis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Yoshizawa et al (US 6,045,447).
Re claim 2, while Walker has discussed values of prizes, Walker does not explicitly include a degree of rarity equal to or higher than a predetermined standard. Yoshizawa teaches a game where items can be earned through play, much like Walker, where items are assigned values, such as a rarity and uniqueness value (col. 7:29-47). Like Walker, players can exchange their items (9:52-67).	It would have been obvious to assign rarity levels to items as taught by Yoshizawa in the item trading system of Walker in order to provide a secondary method of determining the value of an item, as an item with a higher rarity could be viewed as more valuable and therefore a factor in determining whether to trade the item in, increasing the player’s investment in the item trading system.

Claims 3 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Mendelsohn (US 2006/0293103).
Re claim 3, Walker has disclosed values of items, but does not explicitly include a parameter indicating an ability equal to or higher than a predetermined standard. Mendelsohn teaches a game system with prizes that can be traded for abilities ([0063], trading cards that can be entered online to receive virtual gear and magic spells, and [0099], the abilities include magic spells).	As Walker has already disclosed tradable items with varying values, and Mendelsohn teaches tradable items that can award abilities, it would have been obvious for one of ordinary skill at the time the invention was filed to implement tradable items with varying ability levels in order to provide an entertaining gaming environment with items of varying ability level and value, allowing for the interesting strategic gameplay choice of keeping a current item with a unique ability, or trading it in for a different ability which may or may not be better for the player’s current situation.
Re claims 13-14, while Walker discloses excluding game contents of the first group from being included in the second group (since Walker does disclose allowing players to exchange prizes for higher value prizes), there is no explicit disclosure of the second group being extracted from game content associated with the same index value as the game content drawn by the first process. Walker only discloses increasing the index value.	Mendelsohn teaches that players can barter and trade items with other users ([0103]). There is no restriction or rule forbidding players from trading any desired item, therefore players would be free to trade items between each other having the same value, e.g. both players own an item the other does not, and therefore trades the items having equal value to complete their own collections.. 

Claims 4, 6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Yoshizawa as applied to claim 2 above, and further in view of Mendelsohn.
Re claim 4, Walker has disclosed values of items, but does not explicitly include a parameter indicating an ability equal to or higher than a predetermined standard. Mendelsohn teaches a game system with prizes that can be traded for abilities ([0063], trading cards that can be entered online to receive virtual gear and magic spells, and [0099], the abilities include magic spells).	As Walker has already disclosed tradable items with varying values, and Mendelsohn teaches tradable items that can award abilities, it would have been obvious for one of ordinary skill at the time the invention was filed to implement tradable items with varying ability levels in order to provide an entertaining gaming environment with items of varying ability level and value, allowing for the interesting strategic gameplay choice of keeping a current item with a unique ability, or trading it in for a different ability which may or may not be better for the player’s current situation.
Re claim 6, Walker discloses the predetermined relation includes a relation that the game content drawn by the first lottery process has the same type as game content 
Re claim 8, Walker discloses at least one user identification information in the set of user identification information is associated with a plurality of game contents, each of the plurality of game contents associated with the at least one user identification information having the same type ([0028], Walker explicitly discloses that users can increase the value of prizes, emphasis added, therefore users have a plurality of game contents, each being the same type, a prize), and	the predetermined relation includes a relation in which the game content drawn by the first lottery process has the same type as a predetermined number or more of game contents included in the game content information to the at least one user identification information ([0028], users can trade in a prize for one of a higher value, therefore both the original prize and the new prize drawn by the first lottery process is the same type as both are a prize with a value).
Re claim 10, Walker discloses wherein at least one of the multiple types of game contents is configured to be changed to an upper limit based on and stepwise with consumption of a predetermined type of game content ([0028], when a prize is traded in for one of a higher value, the higher value is considered an upper limit, the consumption of a predetermined type of game content being the gaming content on a gaming website), and	the predetermined relation includes the game content drawn by the first lottery 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN Y KIM/Primary Examiner, Art Unit 3715